        Case 3:20-cv-00766-SHR Document 13 Filed 04/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALTER VEGA,                                :    Civil No. 3:20-cv-0766
                                            :
                         Petitioner,        :
                                            :
                   v.                       :
                                            :
COMMONWEALTH OF PA., et al.,                :
                                            :
                         Respondents.       :      Judge Sylvia H. Rambo

                                       ORDER
      AND NOW, this 21st day of April, upon consideration of the report and

recommendation (Doc. 12) of Chief Magistrate Judge Mehalchick recommending

the court dismiss petitioner Walter Vega’s petition as moot, and it appearing that

Vega has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court

noting that failure of a party to timely object to a magistrate judge’s conclusions

“may result in forfeiture of de novo review at the district court level,” Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-

79 (3d Cir. 1987)), but that, as a matter of good practice, a district court should

“afford some level of review to dispositive legal issues raised by the

report,” Henderson, 812 F.2d t 878; see also Taylor v. Comm’r of Soc. Sec., 83 F.

Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac Dental Co. v. Dentsply Int'l, Inc.,

702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order to “satisfy itself that there is no

clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory committee
        Case 3:20-cv-00766-SHR Document 13 Filed 04/22/21 Page 2 of 2




notes, and, following independent review of the record, the court being in agreement

with the recommendation, and concluding that there is no clear error on the face of

the record, it is hereby ORDERED that:

   1. The report and recommendation (Doc. 12) is ADOPTED.

   2. The motion for leave to proceed in forma pauperis (Doc. 5) is GRANTED.

   3. The petition (Doc. 1) is DISMISSED WITHOUT PREJUDICE as moot.

   4. The Clerk of Court is directed to CLOSE the above-captioned action.

   5. Any appeal from this order is deemed to be frivolous and not taken in good
   faith. See 28 U.S.C. § 1915(a)(3).


                                s/Sylvia H. Rambo
                                United States District Judge
